EXHIBIT 10.12

 

  One Chase Manhattan Plz       New York, NY 10005       Phone: 212.859.7000    
www.assurant.com  

PERSONAL AND CONFIDENTIAL

December 15, 2006

Robert Pollock

Assurant, Inc.

1 Chase Manhattan Plaza

New York, NY 10005

Re: Extension of Change in Control Severance Agreement

Dear Robert,

You are presently covered by a Change in Control Severance Agreement (“CIC
Agreement”) with Assurant, Inc. (the “Company”) that may provide certain
benefits to you in the event that a Change in Control (as defined in the CIC
Agreement) occurs. The CIC Agreement, as amended, was due to expire on
December 31, 2006.

As permitted by Section 1(a) of the CIC Agreement, the Compensation Committee of
the Board of Directors has authorized the Company to extend the term of the CIC
Agreement for two years, through December 31, 2008.

As always, we appreciate your dedication to Assurant. If you have any questions
or concerns, please feel free to contact me.

 

Sincerely, /s/ John M. Palms Dr. John M. Palms Chairman of the Board

In New York state, Assurant, Inc. does business under the name Assurant Group.